Montgomery, J.
(dissenting). In my opinion it should not be held that the actual sentence and commitment of the petitioner may be either amended or ignored by the prison authorities. We held in the Case of Campbell, 138 Mich. 597, that the statute providing for indeterminate sentence does not contemplate that the circuit court shall fix a maximum, except in cases where the statute creating or defining the offense provides for punishment ‘ ‘ for life or any term of years. ” It follows from this holding that the sentence in this case was erroneous. Does it follow that the State may attack such sentence collaterally and treat it as in effect and in law a wholly indeterminate sentence? I readily assent that the sentence is good up to the date of the expiration of the maximum fixed, but this by no means implies that an administrative officer can review the action of a court and set at naught a judgment solemnly pronounced. The indeterminate sentence act (Act No. 136, Pub. Acts 1903) contemplates that a sentence shall be pronounced by the court. It would not be contended that the prison authorities could, in the absence of any sentence, seize the con*626victed criminal and detain him for the period for which he might have been and should have been sentenced. Such a proceeding would fall far short of “ due process of law.” If this be granted, I fail to see how it can be asserted that the administrative officer may ignore the actual sentence pronounced, and substitute another, which in his. opinion (in this particular case in fact) ought to have been imposed.
The prisoner should be discharged..
McAlvay, J., concurred with Montgomery, J.